Exhibit 10.2

 
2005 ROWAN COMPANIES, INC. LONG-TERM INCENTIVE PLAN
2006 RESTRICTED STOCK GRANT AGREEMENT


 
THIS RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”) is made as of the 28th
day of April, 2006 (the “Grant Date”), between Rowan Companies, Inc., a Delaware
corporation (the “Company”), and _______________ (“Participant”).
 
1. Grant of Restricted Shares.   To carry out the purposes of the 2005 Rowan
Companies, Inc. Long-Term Incentive Plan (the “Plan”), and subject to the
conditions described in this agreement (the “Agreement”) and the Plan, Rowan
Companies, Inc., a Delaware corporation (the “Company”), hereby grants to
Participant all rights, title and interest in the record and beneficial
ownership of ______ shares (the “Restricted Shares”) of common stock, $0.125 par
value per share, of the Company (“Stock”). The grant of such Restricted Shares
shall be effective as of the Grant Date. All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan, the terms of which
are incorporated herein by reference. The Plan and this Agreement shall be
administered by the Compensation Committee of the Board of Directors of the
Company (the “Committee”).


2. Issuance and Transferability.   The Restricted Shares may be evidenced in
such a manner as the Committee shall deem appropriate. Any certificates
representing the Restricted Shares granted hereunder shall be issued in the name
of the Participant pursuant to the terms of the Plan as of the Grant Date and
shall be marked with the following legend:


“The shares represented by this certificate have been issued pursuant to the
terms of the 2005 Rowan Companies, Inc. Long-Term Incentive Plan and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as is set forth in the terms of the Restricted Stock Grant Agreement
dated ___________.”


Until restrictions lapse, the Restricted Share certificates shall be left on
deposit with the Company along with a stock power (substantially in the form
attached thereto as Exhibit A) endorsed in blank and shall not be transferable
except by will or the laws of descent and distribution or pursuant to a domestic
relations order. No right or benefit hereunder shall in any manner be liable for
or subject to any debts, contracts, liabilities, or torts of Participant. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the Restricted Shares, prior to the lapse of restrictions that
does not satisfy the requirements hereunder shall be void and unenforceable
against the Company. Notwithstanding the foregoing, in the case of Participant’s
Disability or death, Participant’s rights under this Agreement may be exercised
by Participant’s guardian or legal representative.


3. Vesting/Forfeiture.   Participant shall vest in his rights under the
Restricted Shares and any accumulated dividends described in Paragraph 5 hereof,
and the Company’s right to reclaim such shares or dividends shall lapse with
respect to one-third of the Restricted Shares, on each of the first, second and
third anniversaries of the Grant Date (the “Vesting Dates”), provided that
Participant remains continuously employed by the Company from the Grant Date to
such Vesting Date. Notwithstanding the foregoing, however, all Restricted Shares
not then vested shall vest immediately if Participant’s employment with the
Company terminates due to Participant’s Disability or death. In the event of a
Change of Control or Participant’s Retirement prior to vesting, the Committee
may, in its sole discretion, accelerate vesting. If Participant’s employment
with the Company terminates other than by reason of Retirement (as defined in
Paragraph 4 below), Disability or death, the Restricted Shares (to the extent
not then vested) shall be forfeited as of the date Participant’s employment so
terminates. As soon as administratively feasible following the vesting of the
Restricted Shares, a Stock certificate evidencing the vested Restricted Shares,
less the amount of Stock withheld pursuant to paragraph 7 hereof, shall be
delivered without charge to the Participant, or his designated representative,
free of all restrictions.



--------------------------------------------------------------------------------


4. Retirement. For purposes of this Agreement, Retirement by an Employee shall
have occurred if:


(a) in the case of an Employee who is an employee of Rowan Companies, Inc. or an
employee of an Employing Company, as defined in the Rowan Pension Plan (the
“Rowan Plan”), the Employee: (1) has satisfied the requirements for normal
retirement pursuant to the rules of the Rowan Plan which, in terms of age, is a
minimum of 60, and (2) has requested and received authorization from the
administrative committee appointed by the Company’s Board of Directors to
administer the Rowan Plan to commence receiving pension benefits; or
 
(b) in the case of an Employee who is an employee of LeTourneau, Inc. or an
employee of an Employing Company, as defined in the LeTourneau Pension Plan (the
“LeTourneau Plan”), the Employee: (1) has satisfied the requirements for either
normal or late retirement pursuant to the rules of the LeTourneau Plan, (2) has
requested and received authorization from the administrative committee appointed
by the Board of Directors of LeTourneau, Inc. to administer the LeTourneau Plan
to commence receiving pension benefits, and (3) would have satisfied the
requirements for normal retirement pursuant to the rules of the Rowan Plan if he
or she was an employee of Rowan Companies, Inc. or an employee of an Employing
Company under the Rowan Plan.
 
Determination of the date of termination of employment by reason of Retirement
shall be based on such evidence as the Committee may require and a determination
by the Committee of such date of termination shall be final and controlling on
all interested parties.


-2-

--------------------------------------------------------------------------------


5. Ownership Rights/Dividends.   Participant shall be entitled to all voting
rights applicable to the Restricted Shares. Any cash dividends that may be paid
on the Restricted Shares after the Grant Date shall be accumulated and held in
an account or in escrow and held by the Company until such time as Participant
shall vest in the Restricted Shares as described in paragraph 3 above.
Participant shall receive a cash payment equal to the portion of the dividends
paid (reduced by the amount of any taxes required to be withheld with respect to
such payment) with respect to the Restricted Shares as they become vested. All
accumulated dividends attributable to unvested Restricted Shares shall be
forfeited, if and to the extent that the underlying Restricted Shares are
forfeited.


6. Employment Relationship. For purposes of this Agreement, Participant shall be
considered to be in the employment of the Company as long as Participant remains
an Employee of either the Company, a parent or subsidiary corporation (as
defined in section 424 of the Code) of the Company, or a corporation or a parent
or subsidiary of such corporation assuming this Agreement. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee in its sole
discretion, and its determination shall be final.


7. Withholding of Taxes. The Company shall have the right to take any action as
may be necessary or appropriate to satisfy any federal, state or local tax
withholding obligations, including, but not limited to, the right to withhold
cash or shares of Stock sufficient to pay the amount required to be withheld and
to cause such Stock to be sold and the proceeds remitted to the Company. In the
event that the proceeds of such sale shall exceed the legally required
withholding amount, the Company shall remit the difference in cash to
Participant. In the event that the proceeds of such sale are less than the
legally required withholding amount, the Company may withhold the difference
from any cash or Stock then or thereafter payable to Participant. Participant
agrees that, if he makes an election under Section 83(b) of the Code with regard
to the Restricted Shares, he will so notify the Company in writing within two
(2) days after making such election, so as to enable the Company to timely
comply with any applicable governmental reporting requirements.


8. Reorganization of the Company.   The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Stock or the rights thereof;
the dissolution or liquidation of the Company; any sale or transfer of all or
any part of its assets or business; or any other corporate act or proceeding,
whether of a similar character or otherwise.


9. Recapitalization Events.   In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Stock or to Restricted Shares shall mean and include all securities or other
property (other than cash) that holders of Stock of the Company are entitled to
receive in respect of Stock by reason of each successive Recapitalization Event,
which securities or other property (other than cash) shall be treated in the
same manner and shall be subject to the same restrictions as the underlying
Restricted Shares.


10. Status of Stock. If required, the Company will register for issuance under
the Securities Act of 1933, as amended (the “Act”), the shares of Stock acquired
pursuant to this Agreement and to keep such registration effective. In the
absence of such effective registration or an available exemption from
registration under the Act, issuance of shares of Stock acquired pursuant to
this Agreement will be delayed until registration of such shares is effective or
an exemption from registration under the Act is available. The Company intends
to use its reasonable efforts to ensure that no such delay will occur. In the
event exemption from registration under the Act is available, Participant (or
the person permitted to receive Participant’s shares in the event of
Participant’s incapacity or death), if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require assuring compliance with applicable
securities laws. The Company shall incur no liability to Participant for failure
to register the Stock or maintain the registration.


Participant agrees that the shares of Stock, which Participant may acquire
pursuant to this Agreement, will not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable securities laws,
whether federal or state. Participant also agrees (i) that the certificates
representing such shares of Stock may bear such legend or legends as the
Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the shares of Stock acquired pursuant to this Agreement on the stock transfer
records of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of such shares.


-3-

--------------------------------------------------------------------------------


11. Severability.   In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable and shall not affect the remaining provisions of this Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.


12. Certain Restrictions.   By executing this Agreement, Participant
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Company may reasonably request
in order to comply with the terms of this Agreement or the Plan, or securities
laws or any other applicable laws, rules or regulations.


13. Amendment and Termination. Except as otherwise provided in the Plan or this
Agreement, no amendment or termination of this Agreement shall be made by the
Company without the written consent of the Participant.


14. No Guarantee of Tax Consequences.   The Company makes no commitment or
guarantee to Participant that any federal or state tax treatment will apply or
be available to any person eligible for benefits under this Agreement.


15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Participant.


16. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas. The courts in Harris County,
Texas shall be the exclusive venue for any dispute regarding the Plan or this
Agreement.


-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Participant has executed this
Agreement, all as of the day and year first above written.
 




ROWAN COMPANIES, INC.






By:_____________________________________________                            Date:___________________________    
Robert G. Croyle,
Vice Chairman and Chief Administrative Officer




PARTICIPANT:




________________________________________________                            Date:___________________________    


Address:


__________________________________________
__________________________________________
 
-5-

--------------------------------------------------------------------------------






Exhibit A
STOCK POWER




FOR VALUE RECEIVED, ___________ (“Transferor”) hereby sells, assigns and
transfers unto Rowan Companies, Inc., ____________ shares of the common stock,
$.125 par value (“Common Stock”), of Rowan Companies, Inc., a Delaware
corporation (the “Company”), which shares of Common Stock are represented by
certificate no(s).____________, and hereby irrevocably appoints W. H. Wells as
attorney-in-fact to transfer such shares of Common Stock on the books of the
Company, with full power of substitution on the premises.


Dated:




TRANSFEROR:










 
Printed Name:     





-6-